DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (US 2021/0073474) hereinafter Sengupta.


In claim 1, Sengupta teaches 
An artificial intelligent agent comprising: 
a processor ([0065] FIG. 12, a natural language processing (NLP) service 1210 can process the input, apply semantic parsing, and retrieve an answer); 
a problem solving and reasoning engine configured to perform acts comprising ([0056] conversational AI [0065] FIG. 12, chatbot): 
receiving a query from a user ([0063] the complex query 1112 comprises “Can I carry an umbrella or a gun on board?” is submitted in a first stage 1110 (Initial Query)); 
decomposing the query into two or more sub-queries arranged according to a tree structure (FIG 3 [0045] the subgraph 300 includes five nodes comprising a first node 310 (e.g., “Bag”), a second node 320 (e.g., “Delayed Bag”), a third node 330 (e.g., “Hand bag”), a fourth node 340 (e.g., “Check in bag”), and a fifth node 350 (e.g., “Weight”) [0046] the nodes will be connected to other nodes by one or more “edge” lines, also referred to herein as a transitional path or transitional edge. For example, a first node will be connected to a second node by a transitional path. The transitional path represents the association or relationship between the two nodes [0063] In a second stage 1120 (Sentence Splitting), the complex query 1112 is split into two separate sub-queries, including a first sub-query or clause 1122 (“Can I carry an umbrella on-board?”) and a second sub-query or clause 1124 (“Can I carry a gun on-board?”)); 
determining an answer to at least one of the two or more sub-queries in a knowledge base ([0064] A cypher query is conducted in a fourth stage 1140, in which the system explores the knowledge graph and determines the node path for each sub-query. In this case, the first sub-query 1122 has a head node of Baggage: Adult and a tail node of Baggage: Umbrella, and the second sub-query 1124 has a head node of Baggage: Adult, and a tail node of Baggage: Gun); 
receiving results of the two or more sub-queries ([0064] in a fifth stage 1150, the system determines that the first sub-query 1122 is an affirmation type query and the response should be Yes, and the second sub-query 1124 is an affirmation type query where the response should be No); 
assembling the results of the two or more sub-queries into a query response ([0064] At a final sixth stage 1160, the system generates a combined response corresponding to the information obtained in the knowledge graph, comprising of a single statement 1162 “You are allowed to carry an umbrella but you cannot carry a gun on board”); and 
transmitting the query response to the user ([0065] The NLP service 1210 then generates a response based on the retrieved answer and presents an output via a user chat interface 1220).  

In claim 2, Sengupta teaches 
The artificial intelligent agent of claim 1, wherein the query received from the user is in an input language selected from at least one of a natural language query, logic or formal syntax and visual language ([0063] the complex query 1112 comprises “Can I carry an umbrella or a gun on board?” is submitted in a first stage 1110 (Initial Query)).  

In claim 3, Sengupta teaches 
The artificial intelligent agent of claim 2, wherein the problem solving and reasoning engine is further configured to perform an act comprising: 
receiving a corpus of natural language into a memory of the artificial intelligent agent ([0056] FIG. 7, a graph depicting some node types 700 that may be generated in the knowledge graph is presented. This arrangement allows the system to model a domain graph that effectively reflects the domain's semantics and supports an approach for conversational AI); and 
P202000481US01Page 18 of 23IBM.P0179USencoding the natural language query into a digitized query for the act of decomposing the query into two or more sub-queries ([0037] a graph walk refers to a semantic graph structure assessment that takes advantage of the encoding of the facts in the graph. A graph walk takes place to retrieve facts associated with the reachability and sematic structure of the graph nodes, where reachability refers to the ability to get from one node to another within a graph. The graph walk thus represents a traversal over a finite sequence of vertices (nodes) and edges of a knowledge graph [0060] The remaining characters are divided into multiple simple sentences using a dependency parser and simple heuristics 1030 that can be based on neural networks such as spaCy and AllenNLP that allow for entity recognition. In one embodiment, co-referencing is also implemented to make the simple queries easier to handle. Next, a classification task 1040 is used to identify the query type(s) present in the complex query. Each simplified portion is then passed through a semantic role labeling model 1050 that may be based on AllenNLP and spaCy or other such algorithm services. The results of this model are transferred 1060 as extra inputs to the query, and a sequential querying 1070 of simple sentences are performed).  
In claim 4, Sengupta teaches 
The artificial intelligent agent of claim 2, wherein the query response is transmitted to the user as a natural language response ([0064] At a final sixth stage 1160, the system generates a combined response corresponding to the information obtained in the knowledge graph, comprising of a single statement 1162 “You are allowed to carry an umbrella but you cannot carry a gun on board”).  

In claim 5, Sengupta teaches 
The artificial intelligent agent of claim 1, wherein the act of decomposing the query into two or more sub-queries is independent of a language of the query from the user ([0060] The remaining characters are divided into multiple simple sentences using a dependency parser and simple heuristics 1030 that can be based on neural networks such as spaCy and AllenNLP that allow for entity recognition. In one embodiment, co-referencing is also implemented to make the simple queries easier to handle. Next, a classification task 1040 is used to identify the query type(s) present in the complex query. Each simplified portion is then passed through a semantic role labeling model 1050 that may be based on AllenNLP and spaCy or other such algorithm services. The results of this model are transferred 1060 as extra inputs to the query, and a sequential querying 1070 of simple sentences are performed).  

In claim 6, Sengupta teaches 
The artificial intelligent agent of claim 1, wherein the tree structure is arranged as a disjunction of conjunctions of sub-queries ([0046] in FIG. 3, the nodes will be connected to other nodes by one or more “edge” lines, also referred to herein as a transitional path or transitional edge. For example, a first node will be connected to a second node by a transitional path. The transitional path represents the association or relationship between the two nodes. Thus, between first node 310 and second node 320 is a path labeled “delay” in the direction toward second node 320 indicating that the second node 320 is a constraint of the first node 310. In another example, between first node 310 and third node 330 and first node 310 and fourth node 340 are two bidirectional paths each labeled “IS-A”, indicating that the third node 330 and fourth node 340 are subcategories of the first node 310. A path from fourth node 340 to fifth node 350 is labeled “has” indicating that the fifth node 350 is an attribute or property of the fourth node 340. These relationships can be based on predefined values (domain agnostic relationships), as well as more customized values (domain specific relationships)). 
 
In claim 7, Sengupta teaches 
The artificial intelligent agent of clam 1, wherein the problem solving and reasoning engine is further configured to perform an act comprising further decomposing one of the two or more sub-queries when the results of one of the two or more sub-queries return with no answer ([0053] the seventh query type 570 is assigned to those queries that do not appear to be answerable by the internal knowledge graph, and may require access to an external knowledge base in order to provide an intelligent response (“Can I carry a hockey stick on board?”). In the last case, the system may for example include information as to whether the user can carry a lacrosse stick, and then access an external knowledge base to find that a hockey stick is sufficiently similar to provide an answer).  

In claim 8, Sengupta teaches 
The artificial intelligent agent of claim 7, wherein the problem solving and reasoning engine is further configured to perform an act comprising repeating the further decomposing of one of the two or more sub-queries until an answer is found in the knowledge base ([0076] a chatbots will possess a wider range of contextual understanding and more precisely understand the utterance of a user. In addition, domain modeling in knowledge graphs give rise to an inherently simpler and tractable model. Furthermore, because knowledge graphs are dynamic, they enable decision trees at nodes to be scaled and managed more easily. Such dynamicity also supports increased inference by the chatbot, such that automated conversations can re-iterate and question a user to reach the most accurate conclusion. This approach naturally broadens the capacity of the chatbot to dialogue with a customer beyond static or pre-scripted responses, and allows chatbots to both ask and answer complex queries that involve multi-node relationships that require navigation across multiple decision trees and entities (i.e., multiple “hops”)).  

In claim 9, Sengupta teaches 
The artificial intelligent agent of claim 1, wherein the problem solving and reasoning engine is further configured to perform an act comprising applying forward reasoning and backward reasoning to create the tree structure ([0076] a chatbots will possess a wider range of contextual understanding and more precisely understand the utterance of a user. In addition, domain modeling in knowledge graphs give rise to an inherently simpler and tractable model. Furthermore, because knowledge graphs are dynamic, they enable decision trees at nodes to be scaled and managed more easily. Such dynamicity also supports increased inference by the chatbot, such that automated conversations can re-iterate and question a user to reach the most accurate conclusion. This approach naturally broadens the capacity of the chatbot to dialogue with a customer beyond static or pre-scripted responses, and allows chatbots to both ask and answer complex queries that involve multi-node relationships that require navigation across multiple decision trees and entities (i.e., multiple “hops”)).  

In claim 10, Sengupta teaches 
The artificial intelligent agent of claim 1, wherein the problem solving and reasoning engine is further configured to perform an act comprising learning a rule based on at least a portion of the tree structure ([0051] a question classification machine learning model will be implemented in which a hierarchical classifier that is guided by a layered semantic hierarchy of answer types is used to classify questions into fine-grained classes (e.g., based on the Li and Roth TREC Dataset)).  

In claim 11, Sengupta teaches 
A computer implemented method comprising: 
receiving a query from a user ([0063] the complex query 1112 comprises “Can I carry an umbrella or a gun on board?” is submitted in a first stage 1110 (Initial Query)); 
decomposing the query into two or more sub-queries arranged according to a tree structure (FIG 3 [0045] the subgraph 300 includes five nodes comprising a first node 310 (e.g., “Bag”), a second node 320 (e.g., “Delayed Bag”), a third node 330 (e.g., “Hand bag”), a fourth node 340 (e.g., “Check in bag”), and a fifth node 350 (e.g., “Weight”) [0046] the nodes will be connected to other nodes by one or more “edge” lines, also referred to herein as a transitional path or transitional edge. For example, a first node will be connected to a second node by a transitional path. The transitional path represents the association or relationship between the two nodes [0063] In a second stage 1120 (Sentence Splitting), the complex query 1112 is split into two separate sub-queries, including a first sub-query or clause 1122 (“Can I carry an umbrella on-board?”) and a second sub-query or clause 1124 (“Can I carry a gun on-board?”)); 
determining an answer to at least one of the two or more sub-queries in a knowledge base ([0064] A cypher query is conducted in a fourth stage 1140, in which the system explores the knowledge graph and determines the node path for each sub-query. In this case, the first sub-query 1122 has a head node of Baggage: Adult and a tail node of Baggage: Umbrella, and the second sub-query 1124 has a head node of Baggage: Adult, and a tail node of Baggage: Gun); 
receiving results of the two or more sub-queries ([0064] in a fifth stage 1150, the system determines that the first sub-query 1122 is an affirmation type query and the response should be Yes, and the second sub-query 1124 is an affirmation type query where the response should be No); 
assembling the results of the two or more sub-queries into a query response ([0064] At a final sixth stage 1160, the system generates a combined response corresponding to the information obtained in the knowledge graph, comprising of a single statement 1162 “You are allowed to carry an umbrella but you cannot carry a gun on board”); and 
transmitting the query response to the user ([0065] The NLP service 1210 then generates a response based on the retrieved answer and presents an output via a user chat interface 1220), 
wherein the decomposing the query into one or more sub-queries, executing the one or more sub-queries in the knowledge base, receiving results of the executed one or more sub- queries, and composing the results of the executed one or more sub-queries are independent of a language of the query from the user ([0060] The remaining characters are divided into multiple simple sentences using a dependency parser and simple heuristics 1030 that can be based on neural networks such as spaCy and AllenNLP that allow for entity recognition. In one embodiment, co-referencing is also implemented to make the simple queries easier to handle. Next, a classification task 1040 is used to identify the query type(s) present in the complex query. Each simplified portion is then passed through a semantic role labeling model 1050 that may be based on AllenNLP and spaCy or other such algorithm services. The results of this model are transferred 1060 as extra inputs to the query, and a sequential querying 1070 of simple sentences are performed).

Claims 12-17 are essentially same as claims 2-3, 7-8 and 9-10 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.


In claim 18, Sengupta teaches 
A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of improving computing efficiency of a computing device for problem solving and reasoning, the method comprising: 
receiving a query from a user ([0063] the complex query 1112 comprises “Can I carry an umbrella or a gun on board?” is submitted in a first stage 1110 (Initial Query)); 
P202000481US01Page 21 of 23IBM.P0179USdecomposing the query into two or more sub-queries arranged according to a tree structure (FIG 3 [0045] the subgraph 300 includes five nodes comprising a first node 310 (e.g., “Bag”), a second node 320 (e.g., “Delayed Bag”), a third node 330 (e.g., “Hand bag”), a fourth node 340 (e.g., “Check in bag”), and a fifth node 350 (e.g., “Weight”) [0046] the nodes will be connected to other nodes by one or more “edge” lines, also referred to herein as a transitional path or transitional edge. For example, a first node will be connected to a second node by a transitional path. The transitional path represents the association or relationship between the two nodes [0063] In a second stage 1120 (Sentence Splitting), the complex query 1112 is split into two separate sub-queries, including a first sub-query or clause 1122 (“Can I carry an umbrella on-board?”) and a second sub-query or clause 1124 (“Can I carry a gun on-board?”)); 
determining an answer to at least one of the two or more sub-queries in a knowledge base ([0064] A cypher query is conducted in a fourth stage 1140, in which the system explores the knowledge graph and determines the node path for each sub-query. In this case, the first sub-query 1122 has a head node of Baggage: Adult and a tail node of Baggage: Umbrella, and the second sub-query 1124 has a head node of Baggage: Adult, and a tail node of Baggage: Gun); 
receiving results of the two or more sub-queries ([0064] in a fifth stage 1150, the system determines that the first sub-query 1122 is an affirmation type query and the response should be Yes, and the second sub-query 1124 is an affirmation type query where the response should be No); 
further decomposing one of the two or more sub-queries when the results of the executed one of the two or more sub-queries returns with no answer ([0053] the seventh query type 570 is assigned to those queries that do not appear to be answerable by the internal knowledge graph, and may require access to an external knowledge base in order to provide an intelligent response (“Can I carry a hockey stick on board?”). In the last case, the system may for example include information as to whether the user can carry a lacrosse stick, and then access an external knowledge base to find that a hockey stick is sufficiently similar to provide an answer); 
repeating the further decomposing of one of the two or more sub-queries until an answer is found in the knowledge base ([0076] a chatbots will possess a wider range of contextual understanding and more precisely understand the utterance of a user. In addition, domain modeling in knowledge graphs give rise to an inherently simpler and tractable model. Furthermore, because knowledge graphs are dynamic, they enable decision trees at nodes to be scaled and managed more easily. Such dynamicity also supports increased inference by the chatbot, such that automated conversations can re-iterate and question a user to reach the most accurate conclusion. This approach naturally broadens the capacity of the chatbot to dialogue with a customer beyond static or pre-scripted responses, and allows chatbots to both ask and answer complex queries that involve multi-node relationships that require navigation across multiple decision trees and entities (i.e., multiple “hops”)); 
assembling the results of the two or more sub-queries into a query response ([0064] At a final sixth stage 1160, the system generates a combined response corresponding to the information obtained in the knowledge graph, comprising of a single statement 1162 “You are allowed to carry an umbrella but you cannot carry a gun on board”); and  
transmitting the query response to the user ([0065] The NLP service 1210 then generates a response based on the retrieved answer and presents an output via a user chat interface 1220), 
wherein decomposing the query into one or more sub-queries, executing the one or more sub-queries in the knowledge base, receiving results of the executed one or more sub-queries and composing the results of the executed one or more sub-queries are independent of a language of the query from the user ([0060] The remaining characters are divided into multiple simple sentences using a dependency parser and simple heuristics 1030 that can be based on neural networks such as spaCy and AllenNLP that allow for entity recognition. In one embodiment, co-referencing is also implemented to make the simple queries easier to handle. Next, a classification task 1040 is used to identify the query type(s) present in the complex query. Each simplified portion is then passed through a semantic role labeling model 1050 that may be based on AllenNLP and spaCy or other such algorithm services. The results of this model are transferred 1060 as extra inputs to the query, and a sequential querying 1070 of simple sentences are performed).

Claims 19-20 are essentially same as claims 9-10 except that they recite claimed invention as a non-transitory computer readable storage medium and are rejected for the same reasons as applied hereinabove.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157